DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive because it is too generic.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP § 606.01.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. There is no explanation or definition anywhere in the specification that explains what a “bi-stable spring band” is, or what that term means. While an applicant is allowed to be his own lexicographer, applicant is required to define whatever terms that he makes up. See MPEP § 2173.05(a)(III).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 11-13, 20-22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasty et al (US # 5,393,935).  With respect to claims 1 and 20-22, the Hasty reference discloses a weight measuring device (Col. 1, ll. 6-9) comprising: a top layer (Figs. 3 & 4) comprising: a plurality of first flats (24); and at least one bi-stable spring band (18), the plurality of first flats (24) connected to each other via the at least one bi-stable spring band (Fig. 4); a bottom layer (26), the bottom layer comprising a plurality of second flats (28) connected the plurality of first flats (24); at least one force sensor (30) interposed between the top layer and the bottom layer (Figs. 3 & 4); and a processor (40, 54) configured to determine a weight of an object placed on the top layer based on signals generated from the at least one force sensor (Col. 3, ll. 27-48).
	With respect to claims 2, 3, and 24, the bi-stable flexible band (18) allows the scale to be interchange between one state (rolled up) and a second state (unrolled, or flat). See column 2, lines 52-63.
	With respect to claim 4, the top layer (18) is a flexible fabric band, which inherently has some elasticity.
	With respect to claims 11-13, the force sensor has strain gages.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hasty et al (US # 5,393,935). Although the Hasty reference shows only one flexible band (18) instead of two, our reviewing court has held that a mere duplication of parts has no patentable significance unless a new and unexpected result was obtained. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) .

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hasty et al (US # 5,393,935) in view of Iida et al (US # 4,711,313). It was well known in the art to amplify weak strain gage signals to improve the sensitivity of a weighing device as shown by the example of the Iida reference (Col. 8, ll. 38-67), so if not inherently present already, it would have been obvious to modify the circuitry of the Hasty reference to include an amp to scale up the weak strain gage signal to improve the sensitivity of the load cells.
Likewise, the Iida reference discloses in this same paragraph that it was known to include a human readable display (31) as an inherent part of any patient weighing scale, as displaying the patient’s weight for the medical personnel to see was the whole point of weighing someone, so if not inherently present already, it would have been obvious to modify the device of Hasty to include a human readable display.

Claims 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hasty et al (US # 5,393,935) in view of Nieuwenhuis (US # 11,359,957). With respect to claim 16, Hasty does not disclose wireless transmission of weight data, but the Nieuwenhuis reference shows that wireless transmission of data is an art recognized functional equivalent of a wired connection (Col. 6, ll. 23-44), so it would have been obvious to replace the wired data connection of Hasty with a wireless connection.
With respect to claim 17, the Hasty reference does not say anything about a power supply, but any electronic device must have a source of electrical power to be operative (see Col. 6, lines 30-31), so it would have been obvious to incorporate a power supply for the microprocessor in the apparatus of Hasty.
With respect to claim 19, Nieuwenhuis discloses that the materials listed were known materials for manufacturing the slats from (Col. 3, ll. 53-56), and it would have been obvious to the ordinary practioner to use known materials in a known way motivated by its art-recognized suitability for its intended purpose in the scale of Hasty.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hasty et al (US # 5,393,935) in view of Fleck et al (US # 4,359,560). The Hasty reference does not disclose an electrical port and cord to couple the scale to an external device, but the Fleck reference shows that this was known (Col. 4, ll. 31-33), so it would have been obvious to the ordinary practioner to connect the scale of Hasty to an external device via a port and a cord as this was a know way to couple a patient monitoring scale to a remote nurses’ station.


Conclusion
Claims 5-8, 10, and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. With respect to claims 5, 10, & 23, the elastic band (18) of Hasty is external to the weighing cavity, instead of extending through it. With respect to claims 6-8, there is no motive in the art of record to modify the device of Hasty to include the “support pillars” claimed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US # 5,780,781 (Berger et al) shows a device similar to applicant’s claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856